

 
Exhibit 10.3
EXECUTION VERSION



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
WHEREAS, Progenics Pharmaceuticals, Inc. (the “Corporation”) and Paul J. Maddon
(“Maddon”) are each a party (the “Parties”) to an employment agreement (the
“2007 Agreement”), dated as of December 31, 2007; and
 
WHEREAS, the Parties wish to amend the 2007 Agreement to reflect the change in
Maddon’s title to the Corporation’s Chief Science Officer and Vice Chairman, and
other changes commensurate with his new position.
 
NOW, THEREFORE, pursuant to Section 15 of the 2007 Agreement, effective as of
the date hereof, the Parties hereby agree to amend the 2007 Agreement as
follows:
 
1. Employee’s Duties (Section 3).  Maddon has ceased to be the Corporation’s
Chief Executive Officer, but shall continue to serve as the Corporation’s Chief
Science Officer and Vice Chairman, reporting to the Corporation’s Chief
Executive Officer.  All references in the 2007 Agreement to Maddon’s position,
title, responsibilities, authority, reporting relationship, role or duties shall
be modified as consistent with the preceding sentence.  For the avoidance of
doubt, “Good Reason” shall be measured off of Maddon’s duties and remuneration
as set forth herein, and Maddon shall not have “Good Reason” to resign as a
result of the changes made pursuant to this First Amendment.
 
2. Remuneration (Section 4).  Effective March 16, 2011, Maddon’s annual Salary
shall be $425,000, subject to annual review and discretionary increase by the
Corporation’s Compensation Committee based on recommendations from the
Corporation’s Chief Executive Officer, and there shall not be any automatic
annual increases.  All references to the automatic Salary increase provided in
Section 4.2 are hereby deleted.
 
3. Annual Equity Grants in Renewal Term (Section 8.2.1).  The Corporation shall
not be required to provide Maddon any minimum number of Options or shares of
Restricted Stock in connection with a Renewal Term, although Maddon shall be
considered for annual equity grants at the same time as other executives of the
Corporation.  All references to minimum equity grants in a Renewal Term in
Section 8.2.1 shall be automatically deemed satisfied in any proposal by the
Corporation for successive additional one (1)-year periods of employment,
regardless of whether the Corporation offers any equity grants for such period.
 
4. Severance Payments (Section 8.2.1(b) and Section 8.2.4).  If Maddon’s
employment is terminated pursuant to Section 8.2.1(b) or Section 8.2.4, in each
case before the second anniversary of the date hereof, Maddon’s cash severance
amount shall be fixed at $1,789,333 (in lieu of two (2) times (or, in the case
of a Change in Control, three (3) times) Salary and Average Bonus Value), and
the accelerated vesting of Options and Restricted Stock shall only apply to
grants made prior to the date hereof (the vesting of grants made after the date
hereof shall be governed by their terms).  After the second anniversary of the
date hereof, cash severance and accelerated vesting will be determined in
accordance with the terms of Section 8.2.1(b) and Section 8.2.4 without regard
to the preceding sentence.
 
5. No Excise Tax Gross-Up (Section 8.6).  Section 8.6 shall no longer apply or
be of any further force or effect.
 
6. No Other Modifications.  Other than as set forth in the preceding paragraphs
1 to 4, the remainder of the 2007 Agreement shall remain unmodified in any
manner.
 



­
 
 

--------------------------------------------------------------------------------

 

*                                  *                                  *
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this First Amendment effective as of March 31, 2011.
 
PROGENICS PHARMACEUTICALS, INC.




By:____________________________






_______________________________
PAUL J. MADDON

